Citation Nr: 1124142	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-47 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right ankle trigonum syndrome.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the Veteran testified at a hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran submitted timely notices of disagreement with the denial of higher initial ratings for atypical chest pain and a status post ventral hernia repair scar.  A statement of the case was not issued as to these issues.  However, at the Veteran's April 2011 hearing he made clear that he wished to withdraw his appeal as to all issues other than the permanency issue discussed below, to include withdrawing any pending notice of disagreement with the evaluation assigned to chest pain.

The Veteran asserts that the Board has jurisdiction over his claim that the 100 percent rating for reactive airway disease/asthma should be considered permanent.  With a November 2009 substantive appeal, the Veteran perfected an appeal as to the initial rating assigned for reactive airway disease/asthma and noted that he wished to preserve for appeal any other issues arising from that claim.  In December 2009, he was awarded a 100 percent rating for reactive airway disease/asthma.  In January 2010, the Veteran submitted a signed statement requesting that the "'Reactive Airway Disease/Asthma' portion of my appeal be removed from the Board's consideration."  He attached a copy of his substantive appeal and crossed out the portions referring to the reactive airway disease/asthma, noting that he was no longer appealing this issue.  The Veteran clearly crossed out the issue of reactive airway disease/asthma in the portion of his substantive appeal where he requested that all issues arising from the claim be preserved and wrote "Veteran no longer appeals this item," including his initials and the date.  Thus, at that time the Veteran withdrew his appeal as to all issues arising from the claim for a higher initial rating for reactive airway disease/asthma.  In February 2011, the Veteran filed a claim requesting that the 100 percent rating assigned for reactive airway disease/asthma be considered permanent.  Given the above, the Board does not have jurisdiction over the permanency issue as the Veteran withdrew his appeal in January 2010, and the February 2011 claim is not procedurally ripe for the Board's review nor could it be considered a timely notice of disagreement with the December 2009 rating decision assigning the 100 percent rating.  

As discussed above, in February 2011 the Veteran filed a claim requesting that the 100 percent rating assigned for reactive airway disease/asthma be considered permanent.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

On April 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


